Citation Nr: 1802508	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO. 10-25 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased rating for degenerative disc disease (DDD) of the thoracolumbar spine, currently rated as 10 percent.

2. Entitlement to a compensable rating for hearing loss disability in the left ear.

3. Entitlement to service connection for a skin disorder, to include as secondary to service-connected disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996, February 2002 to October 2002, May 2004 to September 2005, and December 2007 to February 2009. In addition, the Veteran served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Denver, Colorado, Regional Office (RO) and an April 2009 rating decision of the Indianapolis, Indiana, RO of the Department of Veterans Affairs (VA). Jurisdiction over the matter currently rests with the RO in Indianapolis, Indiana.

In July 2017, the Board remanded the matter for further development of the evidence. With respect to the issues of increased ratings for a thoracolumbar disorder and hearing loss of the left ear, further development has been accomplished to the extent possible. Accordingly, those issues have been returned for further appellate consideration. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for a skin disorder, to include as secondary to service-connected disorders, and entitlement to an increased disability rating for DDD of the thoracolumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

	
FINDING OF FACT

For the entire appeal period, the service-connected left ear hearing loss disability is shown to have been manifested by hearing acuity measured at Level I designation. As right ear hearing loss is not service connected it is assigned a Level I hearing acuity.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss disability have not been met. 38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2017). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2017). 

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's service-connected left ear hearing loss disability has been evaluated as noncompensable throughout the appeal period under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2017). In evaluating hearing loss, disability ratings on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85. In the event impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral I designation for hearing impairment.  Id.  For evaluation of hearing impairment, examinations are conducted using the controlled speech discrimination test together with the results of pure tone audiometry testing.  A numeric designation of impaired efficiency is then assigned based upon the results of these tests and a percentage evaluation is reached by correlating the results for each ear.  38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

At a January 2007 VA audiological examination  pure tone thresholds, in decibels, were as follows:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
10
0
0
0
10
Left Ear
10
5
10
35
65

Average puretone thresholds were 3 decibels in the right ear and 29 decibels in the left ear. Speech recognition ability was 100 percent in his right ear and 96 percent in his left ear.

At a January 2009 VA audiological examination, puretone thresholds in decibels, were as follows:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
10
0
0
0
0
Left Ear
15
5
15
65
65

Average puretone thresholds were 0 decibels in the right ear and 38 decibels in the left ear. Speech recognition ability was 100 percent in his right ear and 96 percent in his left ear. See also February 2009 VA audiogram report; March 2009 VA audiogram report.

At a March 2017, VA audiological examination puretone thresholds, in decibels, were as follows:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
5
15
10
15
15
Left Ear
20
10
5
50
80

Average puretone thresholds were 14 decibels in the right ear and 36 decibels in the left ear. Speech recognition ability was 96 percent bilaterally.


The Board notes that there are additional audiological examinations of record, to include those dated in February 2008 and August 2010.  However, these do not contain speech discrimination scores and as such, are not adequate for rating purposes.  

When considering the examinations above, and in entering the average pure tone threshold and speech recognition scores into Table VI reveal the numeric designation of hearing impairment in the left ear is I for each examination.  38 C.F.R. § 4.85.  The numeric designation of hearing impairment for the non-service-connected right ear is also I.  Id.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100. Id. 

The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  38 C.F.R. § 3.159 (a)(2) (2017); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). Nevertheless, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative opinion on a medical matter, especially the severity of his left ear hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his left ear hearing loss, including audiometric testing for pure tone thresholds.  Because he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In summation, there is no audiometric testing of record at any point during the appeal period that would indicate that a compensable evaluation for left ear hearing loss disability is warranted.  Accordingly, the claim for a compensable evaluation for a left ear hearing loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. Â§ 5107 (b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Entitlement to a compensable rating for left ear hearing loss disability is denied.


REMAND

Skin Disorder

The Veteran contends that his claimed skin disorder is related to medication for his service-connected thoracolumbar spine disorder. Specifically, the Veteran avers that injections of Enbrel and Humira, which he takes to manage his back pain and arthritis, causes skin rashes. See July 2013 Notice of Disagreement.

Pursuant to the Board's July 2017 remand, the RO obtained a VA medical opinion regarding the nature and etiology of the Veteran's claimed skin disorder. See September 2017 Compensation and Pension Examination Note. The examiner determined that it appears that the Veteran's rash is less likely related to his use of Enbrel or Humira. However, the examiner based his opinion largely on those of the Veteran's medical providers. The examiner indicated that the persistence of a rash is one of the determining factors for association with use of Humira solely based on the fact that the Veteran's providers noted the waxing and waning nature of his skin rash and "their comments about the importance of the persistent nature of skin lesions related to Humira[.]" Id. In addition, the examiner found that the rash was not related to Humira or entanercept (Enbrel) merely because the Veteran's medical providers did not specifically find as such, stating that if they thought the rash was due to the medication, they would have said so. Id.

Additionally, while the examiner's use of information from the drug's manufacturer is certainly probative, it is not enough to wholly substitute a medical professional's own opinion regarding the Veteran's individual case. Therefore, the September 2017 examination is inadequate, and the Board remands the matter for a new examination evaluating the nature and etiology of the Veteran's claimed skin disorder.

DDD thoracolumbar spine

The record contains several VA spine examinations.  While some note pain on motion and specify the point at which pain is noted during range of motion, some do not.  In particular, the most recent VA examination of September 2017 notes pain on motion; however, it does not specify at which point during range of motion pain manifests.  This does not allow the Board to properly assess the functional impairment associated with the disability.  As such, the Board finds that a new VA examination is needed.  

Accordingly, the case is REMANDED for the following action:

1. With any required assistance of the Veteran, obtain any outstanding VA and pertinent private medical records.

2. Then, afford the Veteran a VA examination with a Dermatologist if available, or other appropriate health professional if necessary, to determine the nature and etiology of the Veteran's claimed skin disability. The claim folder should be made available to the examiner for review in connection with the examination, and the examiner should acknowledge such review in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that claimed skin disorder is caused or aggravated by the Veteran's service connected disabilities, to include medication for treatment of DDD of the thoracolumbar spine - specifically, Enbrel and Humira. 

The examiner must render his or her own professional opinion and not wholly rely on the medical opinions of record. In rendering the opinion, the examiner must specifically address the following:

* VA treatment records reflecting a possible relationship between injections of Enbrel and the Veteran's skin rash (see, e.g., January 2010 and September 2010 VA Treatment Records); and

* VA treatment records reflecting that the Veteran's inability to tolerate Humira injections may be causing a skin disorder (see, e.g., December 2016 VA Treatment Records).

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of skin disorder (i.e., a baseline) before onset of the aggravation.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The examiner must provide a complete rationale for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Schedule the Veteran for a VA examination to address the current severity of his thoracolumbar spine disability. The examiner must review the claim file. The examiner should indicate in the report that all pertinent records were reviewed. All clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must address the severity and effects of the Veteran's disability. In particular, the VA examination must include range of motion testing for the thoracolumbar spine in active motion; passive motion; weight-bearing; and nonweight-bearing. If pain is noted, the examiner must indicate at which point during range of motion pain is noted.  

The examiner should also address the severity (i.e., favorable or unfavorable) and location of any ankylosis, and note any functional limitation caused by the thoracolumbar spine disability. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

4. If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.

No action is required of the Veteran until he is notified by VA. However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190. His failure to help procure treatment records, for example, may impact the determination made. His failure to report for a VA medical examination may have the same impact. 38 C.F.R. § 3.655 (2017). The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his attorney, with respect to this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). This appeal must be afforded prompt treatment. The law indeed requires that all remands by the Board or the Court are to be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


